Citation Nr: 0334455	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral ear 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran served on active duty from April 2000 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The auditory thresholds for the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz are all less than 26 decibels, 
and speech recognition scores are 100 percent. 

3.  The veteran had bilateral ear disability before service 
which was not worsened during service.


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral hearing loss which 
was incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1110, 1153, 5103, 5103A  (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.385 (2003).

2.  The veteran's bilateral ear disability was not incurred 
or aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103, 5103A  (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.306 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to VA's duty to notify, in October 2001 the RO 
sent a letter to the veteran explaining the VCAA and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  Therefore, the 
Board finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board concludes that the VCAA notification letter sent to 
the veteran was legally sufficient.  See Paralyzed Veterans 
of America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, the 
October 2001 letter notified the veteran that he had up to 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  Moreover, the 
record was not sent to the Board until after a year from the 
date of the letter.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service and VA medical records.  
Further, a VA examination that addressed the veteran's 
contentions in this case was undertaken in January 2002.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  

The veteran contends that he suffers from a bilateral ear 
disability that includes bilateral hearing loss.  The veteran 
further contends that his bilateral hearing loss and 
bilateral ear disability were aggravated by his military 
service, and thus he is entitled to service connection.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Bilateral Hearing Loss

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.



On the authorized audiological evaluation for enlistment 
purposes in December 1999, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
00
LEFT
15
10
00
15
00

On the authorized audiological evaluation for enlistment 
purposes in April 2000, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
05
10
LEFT
05
10
00
25
05

On the authorized audiological evaluation for separation 
purposes in September 2000, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
00
LEFT
15
10
00
15
00

On the authorized VA audiological evaluation for compensation 
purposes in January 2002, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
15
15
LEFT
30
20
20
30
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The Board finds that the evidence of current hearing acuity 
does not satisfy the hearing loss disability criteria of 38 
C.F.R. § 3.385 as to either ear.  Under the basic statutory 
framework and the case law, it is clear that a fundamental 
element for the establishment of service connection is 
competent evidence of current "disability". Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Consequently, since 
"disability" for VA compensation purposes is not shown to 
exist as to the veteran's hearing loss, a preponderance of 
the evidence is clearly against entitlement to service 
connection for bilateral hearing loss.

Bilateral Ear Disability

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111.  The 
presumption of soundness can be rebutted only by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111.  For there to be clear and unmistakable evidence that 
the condition preexisted service, it must be "undebatable" 
that the condition preexisted service from a review of all of 
the evidence in the veteran's claims file on the point.  
Vanerson v. West, 12 Vet. App. 254, 258 (1991).  

A pre-existing disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
The veteran's enlistment examination report indicates that 
there were three physical inspection dates and that the 
veteran had been twice disqualified from entering service due 
to active otitis with debris and possible perforation.  In 
the report of medical history completed in conjunction with 
the enlistment medical examination, the veteran reported a 
history of ear, nose and throat trouble.  It was also 
reported on the report of medical history that the veteran 
previously had tubes placed in his ears, his tonsils and 
adenoids removed, his nose cauterized, and his right eardrum 
repaired due to a "popped ear drum".  In his May 2002 
letter noticing his disagreement with the RO's March 2000 
rating decision, the veteran acknowledged that at his 
enlistment examination he advised the examiner of his 
bilateral ear condition.    

Service medical records reflect that the veteran was treated 
three times in May 2000, once in July 2000, and twice in 
August 2000 for complaints related to a continuing ear 
infection before being referred to an otolaryngologist in 
September 2000.  The September 2000 medical examination 
report by the otolaryngologist diagnosed the veteran with 
bilateral recurrent otitis media (left worse than right), 
chronic bilateral eustachian tube dysfunction, bilateral 
conductive hearing loss, and bilateral retracted tympanic 
membranes.  The otolaryngologist stated that the conditions 
existed prior to the veteran's enlistment and were not 
aggravated by service.  The veteran's September 2000 
separation examination report indicated that the internal 
canals of his ears were normal and that his eardrums were 
retracted.

In January 2002 the veteran was afforded a VA exam for 
compensation purposes.  A medical doctor, an audiologist, and 
an otolaryngology resident (OR) assessed the veteran.  The 
examiner reviewed the veteran's medical records and diagnosed 
the veteran with partial hearing loss left ear secondary to 
bilateral chronic otitis media, status post right tympanic 
membrane reconstruction.  The audiologist reviewed the 
veteran's medical records and diagnosed the veteran with 
bilateral conductive hearing loss with excellent word 
recognition.  In the report the audiologist noted that the 
likely cause of the hearing loss was the veteran's 
significant history of middle ear disease and that it was a 
pre-existing condition present prior to the veteran entering 
the service.  The OR reviewed the veteran's medical records 
and diagnosed the veteran with chronic otitis media, 
eustachian tube dysfunction, left tympanic membrane 
perforation, right middle ear atelectasis.  The OR indicated 
that the conditions were present prior to service and were 
unlikely affected by military.

While the veteran's enlistment examination report annotates 
active otitis with debris and possible perforation, it is 
unclear whether only one ear or both ears were affected.  As 
such, the Board finds that reference to otitis with debris 
and possible perforation on the veteran's entrance exam is 
sufficiently vague as to which ear was infected.  
Accordingly, the reference to otitis with debris and possible 
perforation are not "noted" conditions associated with the 
veteran's bilateral ear disability.  Consequently, because no 
conditions were "noted", the veteran is afforded the 
presumption of soundness upon entrance.  38 U.S.C.A. § 1111.  
The Board, however, finds evidence sufficient to rebut the 
presumption of soundness.  

The evidence establishes that the veteran had bilateral ear 
disability prior to service.  The evidence comprises multiple 
medical conclusions, and no contrary opinion exists, that the 
veteran's current bilateral hearing loss and ear disability 
existed prior to service.  In addition, the veteran's 
enlistment medical examination report coupled with his 
enlistment medical history report indicate the presence of an 
ear infection and possible perforation prior to enlistment, a 
history of ear, nose and throat trouble, tubes in ears, and a 
right ear drum repair.  Also, in his correspondence to the 
VA, the veteran acknowledged that he had a bilateral ear 
condition prior to service.  Thus, by clear and unmistakable 
evidence, the veteran is shown to have bilateral ear 
disability prior to service.  38 U.S.C.A. § 1111.  

The veteran contends that the problems with his ears began 
after physical training in the water, alleging that swimming 
aggravated his ear disability.  However, the evidence 
establishes that the veteran's bilateral ear disability was 
not aggravated by service.  

The evidence comprises two independent medical conclusions, 
and no contrary opinion exists, that the veteran's current 
bilateral hearing loss and ear disability was "not 
aggravated by service" and "were unlikely affected by 
military service".  In addition, the audiological 
evaluations demonstrate that the veteran's pure tone 
thresholds were identical in December 1999 and upon 
separation in September 2000.  Thus, by clear and 
unmistakable evidence, the veteran's bilateral ear disability 
is not shown to have been aggravated by service.

While the audiologist noted that "swimming or any activity 
that will get the ear wet should typically be avoided when 
active ear infection is present", she did not indicate that 
swimming or any other service-related activity aggravated the 
veteran's ear disability.  The Board recognizes that even if 
the swimming activity did exacerbate the veteran's ear 
disability, the increase in disability was only a flare-up; 
i.e., a temporary worsening of symptoms.  

In conclusion, the Board finds that the evidence supports the 
conclusion that the veteran's currently diagnosed bilateral 
ear disability existed prior to service and was not 
aggravated by service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral ear 
disability is denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



